PER CURIAM.
Petitioner, Julius P. Broxson, in seeking a writ of habeas corpus alleges that in the year 1957 he was convicted, by jury verdict, in the Circuit Court of Santa Rosa County, Florida, of the crime of robbery, and sentenced to a period of twenty years. Petitioner further alleges that he was rep*479resented by private counsel; and that after his conviction, following counsel’s advice, he informed the court of his desire to appeal and his inability to raise funds to prosecute same. This court’s records reflect that on March 28, 1967, a judgment of affirmance was entered pursuant to petitioner’s collateral attack on the foregoing judgment of conviction (197 So.2d 61).
In Remp v. State, 248 So.2d 677 (1 Fla.App.1970), this court in considering a similar factual situation held the doctrine of laches applicable which precluded the right of petitioner to a belated appeal.
Upon the authority of Remp v. State, supra, we decline to issue the rule nisi and the petition for writ of habeas corpus is hereby denied.
SPECTOR, C. J., and RAWLS and JOHNSON, JJ., concur.